8 F.3d 823
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles ZANDFORD, Plaintiff-Appellant,v.PRUDENTIAL-BACHE SECURITIES, INC.;  John P. Graner, In HisIndividual And Representative Capacities,Defendants-Appellees.
No. 92-2265.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 25, 1993.Decided:  November 2, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2568)
Charles Zandford, Appellant Pro Se.  Mahlon M. Frankhauser, Lord, Day, Lord, Barrett & Smith, Washington, D.C., for Appellees.
D.Md.
Dismissed.
Before WIDENER, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Zandford appeals the district court's order compelling arbitration and staying court proceedings pending conclusion of the arbitration.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.*  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We grant Zandford's motion for expedited review to the extent possible given the Court's caseload.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We grant Appellant's Motion to Take Leave of Court to File a Further Response to Appellee's Brief and Appellee's Motion for Leave to File Reply Brief to Appellant's Supplemental Brief